ORDER
Respondent pled guilty to assault and battery of a high and aggravated nature and indecent exposure. The Board of Commissioners on Grievances and Discipline asks this Court to temporarily suspend respondent from the practice of law in this State pursuant to Paragraph 6 of the Rules on Disciplinary Procedure, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is temporarily suspended from the practice of law until further order of this Court.
/s/ Ernest A. Finney. Jr.. C.J.
FOR THE COURT
Waller, J., not participating.